Appeal from an order of the Supreme Court, Monroe County (Frank P. Geraci, Jr., A.J.), entered January 31, 2007. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
*1605It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seg.), defendant contends that Supreme Court violated his due process rights by relying on the case summary prepared by the Board of Examiners of Sex Offenders. We cannot agree with the People that defendant waived his contention, inasmuch as he objected to the procedures used in generating the case summary (cf. People v Wragg, 41 AD3d 1273 [2007], lv denied 9 NY3d 809 [2007]). We conclude, however, that defendant’s contention lacks merit (cf. People v David W., 95 NY2d 130, 138 [2000]). Defendant was presumptively classified as a level two risk based upon the total risk factor score on the risk assessment instrument, and he further contends that the court erred in assessing additional points under risk factors seven through nine, resulting in a level three classification. Even assuming, arguendo, that the court erred in assessing various points, we conclude that the court’s upward departure to a level three risk is based on clear and convincing evidence of aggravating factors not adequately taken into account by the risk assessment guidelines (see People v Abdullah, 31 AD3d 515, 516 [2006]). Present—Hurlbutt, J.P., Smith, Fahey, Green and Pine, JJ.